DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 08 November 2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US 10,000,901) in view of Campbell (US 2019/0127935).
Regarding independent claim 22, Gallo teaches a handheld implement (Fig. 1, Element 100) comprising an elongated handle (Fig. 1, Element 210) comprising a first end and a second end substantially opposite the first end; an implement head (Fig. 1, Element 220) located at and mechanically attached to one of the first end and the second end; a light source (Fig. 1, Element 260) mechanically coupled to an external portion of the handheld implement, wherein the light source (260) is integrated into the handheld implement and protrudes from an external surface of the of the handheld implement, wherein the light source (260) is positioned at a location on the handheld 
Gallo teaches the limitations of independent claim 22 discussed earlier but fails to exemplify a plug terminating proximate to the end substantially opposite the implement head.
Campbell teaches a heated snow shovel system comprising a plug (Fig. 2, Element 160) terminating proximate to an end substantially opposite an implement head (Fig. 2, Element 156) for powering lights within the shaft (¶ [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of Gallo with the plug taught by Campbell for powering the lights and illuminating an area.
Allowable Subject Matter
Claims 1-9, 11-12, 18-21, and 23-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1 and 18, the closest prior art of record Gallo (US 10,000,901) neither shows or suggests a handheld implement comprising, in addition to other limitations of the claim, a light source mechanically coupled to, via an attachment mechanism, an external portion of an elongated handle, wherein the attachment mechanism receives and holds the light source utilizing contoured arms, .
Due to their respective dependencies upon independent claims 1 and 18, claims 2-9, 11-12, 19-21, and 23-24 are also allowable.
Response to Arguments
Applicant's arguments filed 08 November 2021, with respect to independent claim 22, have been fully considered but they are not persuasive.
In response to applicant’s argument, in regards to independent claim 22, that the office has not articulated a reason why a person skilled in the art would combine the prior art references, the Examiner noted that powering the light source in the handheld implement of Gallo could be modified with the plug taught by Campbell for powering the lights.  Campbell discloses that the plug can be used to recharge the batteries in the handheld implement (¶ [0022]).  Thus, the combination of Gallo and Campbell teaches applicant’s claimed invention as discussed earlier in this office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        22 January 2022